Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on January 14, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-6, 9-10, 16-17 (re-numbered as 1-8) are allowed. 

Claims 2-3, 7-8, 11-15, 18-25 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua M. Povsner (Reg. # 42,086) on March 03, 2022. 

This listing of claims will replace all prior versions, and listings, of claims in the Application: 


a non-volatile memory; and
a controller configured to 
receive, from the host, a first command comprising a key, a first chunk among a plurality of chunks comprised in a value corresponding to the key, and a first chunk index among a plurality of chunk indices, corresponding to the first chunk,
calculate a distance between two adjacent mapping indices respectively corresponding to two adjacent chunks among the plurality of chunks, based on a maximum value of a mapping index of a mapping table and a maximum chunk count of the plurality of chunks,
generate a first mapping index of the first chunk based on the distance, and a hashed key generated based on the key, and 
store, inthe mapping table, a first physical address used to write the first chunk on the non-volatile memory based on the first mapping index; 
wherein the is configured to store the key and the first chunk based on the first physical address, 
wherein a size of the value is greater than a size of the first physical address,
a size of the first chunk is less than or equal to the size of the first physical address, and
the plurality of chunk indices respectively corresponds to the plurality of chunks.

Claims 2-3. (Cancelled) 


the hash table comprises a plurality of groups each comprising a plurality of hash entries,
the bucket table respectively corresponds to the plurality of groups and comprises at least one bucket entry, and
a size of the hash table is greater than a size of the bucket entry.

5. (Original) The key-value storage device of claim 4, wherein the controller is further configured to, when a number of hash entries corresponding to a first hash index and assigned to a first group among a plurality of groups is greater than a threshold number that is determined in advance, store a new hash entry, corresponding to the first hash index and assigned to the first group, in a first bucket corresponding to the first group, the first bucket being selected from among a plurality of buckets in the bucket table and respectively corresponding to the plurality of groups.

6. (Currently Amended) A method of operating a key-value storage device comprising a non-volatile memory and a controller configured to control the non-volatile memory, the method comprising:
receiving, from a host, a first command comprising a key, a first chunk among a plurality of chunks comprised in a value corresponding to the key, and a first chunk index among a plurality of chunk indices, corresponding to the first chunk, wherein the receiving is performed by the controller;
calculating a distance between two adjacent mapping indices respectively corresponding to two adjacent chunks among the plurality of chunks, based on a maximum value of a mapping index of a mapping table and a maximum chunk count of the plurality of chunks,
generating, in response to the first command, a first mapping index for storing mapping information of the first chunk based on the distance, and a hashed key which corresponds to the key and is generated based on the key 
storing, inthe mapping table, a first physical address used to write the first chunk on the non-volatile memory according to the first mapping index, wherein the storing is performed by the controller; and
writing the first chunk on the first physical address of the non-volatile memory by referring to the mapping table,
wherein the generating of the first mapping index comprises:
generatingthe hashed key corresponding to the key; and
determining the first mapping index based on the generated hashed key and the first chunk index, and
wherein a size of the value is greater than a size of the first physical address,
a size of the first chunk is less than or equal to the size of the first physical address, and
the plurality of chunk indices respectively corresponds to the plurality of chunks.

Claims 7-8. (Cancelled)

9. (Original) The method of claim 6, further comprising, after the receiving of the first command from the host is performed:
receiving, from the host, a second command comprising the key, a second chunk among the plurality of chunks, and a second chunk index corresponding to the second chunk, wherein the receiving is performed by the controller;
generating a second mapping index for storing mapping information of the second chunk based on the key and the second chunk index, in response to the second command, wherein the generating is performed by the controller.

10. (Original) The method of claim 9, wherein the generating of the second mapping index comprises:
calculating a distance between two adjacent mapping indices respectively corresponding to two adjacent chunks among the plurality of chunks, based on a maximum value of a mapping index of the mapping table and a maximum chunk count of the plurality of chunks; and
determining the second mapping index to correspond to a sum of the first mapping index and the distance.

Claims 11-15 (Cancelled)

16. (Original) The method of claim 6, wherein the key-value storage device further comprises a memory to which the mapping table is loaded.

17. (Original) The method of claim 16, wherein the memory comprises a first area where the mapping table is loaded, and a second area where a plurality of buckets are loaded,
the mapping table comprises a plurality of groups each comprising a plurality of hash entries,
the plurality of buckets respectively correspond to the plurality of groups, and
the method further comprises, when a number of hash entries assigned to the first mapping index among the plurality of hash entries is greater than a threshold number, storing the first physical address in a first bucket among the plurality of buckets.

Claim 18-25. (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 6. Particularly the prior art of record fails to teach receive, from the host, a first command comprising a key, a first chunk among a plurality of chunks comprised in a value corresponding to the key, and a first chunk index among a plurality of chunk indices, corresponding to the first chunk,calculate a distance between two adjacent mapping indices respectively corresponding to two adjacent chunks among the plurality of chunks, based on a maximum value of a mapping index of a mapping table and a maximum chunk count of the plurality of chunks, generate a first mapping index of the first chunk based on the first chunk index, the distance, and a hashed key generated based on the key, and  store, in a the mapping table, a first physical address used to write the first chunk on the non-volatile memory based on the first mapping index; wherein the a non-volatile memory is configured to store the key and the first chunk based on the first physical address, wherein a size of the value is greater than a size of the first physical address.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 4-5, 9-10, 16-17 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169